
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1476
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Ms. Chu (for herself,
			 Ms. Baldwin,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Mr. Cohen,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Ms. Norton,
			 Ms. Lee of California,
			 Mr. Loebsack,
			 Mrs. Lowey,
			 Mr. Maffei,
			 Mrs. Maloney,
			 Mr. McGovern,
			 Mr. Nadler of New York,
			 Ms. Schakowsky,
			 Ms. Slaughter, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting and recognizing the achievements
		  of the family planning services programs operating under title X of the Public
		  Health Service Act.
	
	
		Whereas 2010 marks the 40th anniversary of the family
			 planning services programs operating under title X of the Public Health Service
			 Act which has for 40 years provided low-income people in the United States
			 access to contraceptive services, supplies, and information regardless of their
			 ability to pay for these services;
		Whereas a 2009 report from the Institute of Medicine
			 echoed the Centers for Disease Control and Prevention’s finding that,
			 family planning is one of the most significant public health
			 achievements of the twentieth century;
		Whereas the family planning services programs operating
			 under title X are the only dedicated source of Federal funding for family
			 planning services in the United States;
		Whereas in 2008, 17,400,000 people were in need of
			 publicly funded services and supplies;
		Whereas in 2008, title X-funded family planning providers
			 worked tirelessly to serve over 5,000,000 low-income men and women;
		Whereas publicly supported family planning services, such
			 as those provided by title X, help to prevent 1,500,000 unintended pregnancies
			 each year;
		Whereas the contribution of family planning services in
			 assisting women in the planning and spacing of their pregnancies is linked to a
			 reduction in infant mortality;
		Whereas every dollar spent to provide services in the
			 nationwide network of publicly funded family planning clinics saves $3.74 in
			 Medicaid-related costs;
		Whereas title X funds allow health centers to provide an
			 array of confidential preventive health services, including contraceptive
			 services, pelvic exams, pregnancy testing, screening for cervical and breast
			 cancer, screening for high blood pressure, anemia, and diabetes, screening for
			 STDs, including HIV, basic infertility services, health education, and
			 referrals for other health and social services;
		Whereas in 2008, title X centers provided over 2,200,000
			 Pap tests and over 2,300,000 clinical breast exams; and
		Whereas women who have access to family planning services
			 have better health outcomes: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the family planning services
			 programs operating under title X of the Public Health Service Act as a critical
			 component of the United States public health care system, providing
			 high-quality family planning services and other preventive health care to
			 low-income or uninsured individuals who may otherwise lack access to health
			 care;
			(2)recognizes family
			 planning providers at Title X health centers who work tirelessly to provide
			 quality care to millions of low-income women and men in the United States;
			 and
			(3)supports the mission of the family planning
			 services programs operating under title X which provide men and women the
			 opportunity to maintain their reproductive health which contributes to the
			 health, social, and economic well-being of families in the United
			 States.
			
